Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 1-6 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholder(s) “controller,” “extractor and/or “final determiner” of claims 1 and 4, as well as their respective dependent claims 2-3 and 5-6 by inheritance.

A review of the specification shows that the following appears to be the corresponding structure(, material, or acts for performing the claimed function) described in the specification for the 35 U.S.C. 112(f) limitation: Fig. 2 and paragraphs 38, 39 of the instant specification.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 1, lines 10 and 12: change both instances of “candidate region” to “candidate regions”

Allowable Subject Matter

Claims 1-6 as interpreted are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common elements of independent claims 1 and 4:
determines whether the candidate regions are the adhered substance region, based on, among the candidate regions extracted by the extractor, i) an area of the candidate region located in a first region of the captured image, the first region including a road surface region in the captured image and ii) an area of the candidate region located in a second region of the captured image, the second region including a region other than the road surface region in the captured image

For example, each of the references cited in the Conclusion and Contact Information section discloses an approach of detecting substances adhering to an imaging device.  However, none discloses nor suggests making such a determination based on the two conditions related to a road surface region and a non-road surface region as required by claims 1 and 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kokubo et al. (US 2020/0151466)—[Fig. 7 (S102) and paragraph 47 (“…the capture image is sequentially input into the dirt information learned model…and the dirt information indicating presence or absence of dirt and the size and position…is obtained”)]
Cheng (US 2017/0193641)—[Figs. 3, 4 and paragraphs 15 (“…The input image is first divided into a grid”), 16 (“…the high frequency content of each block is computed by using horizontal and vertical high pass filters”), 18 (“…calculates the mean and the standard deviation for each high pass filter…to form a 4 dimensional feature vector”), 19 (“…classifies the scene as obscured or not obscured using a logistic regression algorithm having the feature vector as its input”)]
Fukui et al. (US 2017/0126964)—[Fig. 6 and paragraphs 50 (“…an amount (difference) of change in intensity between the pixels is then obtained by comparing the one frame of image data with a next frame”), 51 (“It is determined that an obstruction is adhering to the lens (the lens is dirty) when the amount of 
Hayakawa et al. (US 2014/0147007)—[Fig. 29 and paragraph 147 (“…assessing the sharpness of the image from the characteristics of the extracted edge, the foreign substance detection unit 39 may assess the extent to which water stains or the like are adhering to the lens…Otherwise, when an edge of similar intensity is detected in the same region in the captured image over a certain time duration,…assess that foreign substances are adhering to this region and detect the amount of foreign substances adhering to the lens”)]
Mori et al. (US 2011/0080494)—[Figs. 8, 9 (comparing images acquired with different apertures to detect foreign objects on lens)]
Rice (US 2019/0135239)—[Fig. 7 and paragraphs 35 (“… determine that dust debris…has been deposited on a camera lens based at least in part on a sharpness and/or brightness of at least a portion of a frame”)]
Tsurebe et al. (US 2020/0084356)—[Paragraphs 17 (“…in PTL 1…the number M of pixels having a medium or greater amount of edges…and the number N of pixels having a large amount of edges…are determined…when…M is greater than threshold value TH3 and N/M is less than or equal to threshold value TH4…continues for predetermined period T, it is determined that dirt is adherent to the lens”), 21 (“…in PTL 2…inter-frame differences of video signals…are sequentially accumulated, and when a region where the accumulated value is 
Parakrama (US 2015/0206305)—[Fig. 5 and paragraph 63 (“…if two successive signal areas of signals 116, 118, such as sections 300, exhibit no shift or change of signal curve, it is detected that the corresponding area of the camera is covered by an adhering dirt particle”)]
Kimura (US 2007/0285522)—[Figs. 6, 9 and paragraph 69 (“If a foreign substance adheres to the surface of an optical element near the image capturing element…the foreign substance adhering position is stationary relative to the pixels of the image capturing element 106. That is, the shadow of the foreign substance always falls on predetermined pixels”)]
Satonaka et al. (JP 2002094978A)—[Figs. 4, 5 and abstract (“…by comparing a present labeling result with a past labeling result, coincident data is eliminated as a noise (S7-S12) so as to eliminate data such as rain drops and dirt moved with the camera”)]
Sindhu et al. (“Detection of mud on camera lens for advance driver assistance system,” International Conference on Intelligent Computing and Control; Date of Conference: 23-24 June 2017)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.